DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/07/2022 has been entered. As directed by the amendment: claim 1 is currently amended. Claims 3 and 4 are currently cancelled. Claims 10 – 17 were previously withdrawn. Thus claims 1 – 2, 5 – 9 and claim 18 are currently pending. The amendments made to claim 1 are sufficient to overcome the new matter Rejection made to the claim under 35 U.S.C. 112(a) in the Non-Final rejection dated 07/08/2022 and the Rejection is withdrawn. Applicant’s Remarks/Arguments regarding the obviousness rejections made under 35 U.S.C. 103 in same Non-Final Rejection are fully considered (see “Response to Arguments” section) and the following Final rejection is made herein.
Claim Interpretation
Applicant is put on notice of the Examiner’s interpretation of certain claim elements as follows.
Regarding the limitation that recites “a test piece”, will be interpreted to read on the subject matter contained within paragraph [0040] of the published specification. Specifically, the cited paragraph states: “[t]he test piece 14 is a machinable material.” Therefore, the recited test piece includes a test piece substantially similar to the workpiece.
Regarding the recitation of “ablating’”, as “ablating” can reasonably include a “cutting” function, this limitation will be interpreted to read on the same laser parameter and same bore parameters as the cutting step.
Regarding the recitation of “correlating, by the processor, the electrode to the laser beam using the measurement of the test bore”, the specification discloses on page 3, line 14 — 15 “wherein the processor is configured to correlate the electrode to the laser beam using the position of the test bore” and page 8, line 1 — 2 “The processor within control system 100 is used to correlate the electrode 74 to the laser beam 50”. In other words, the specification discloses the processor is configured to determine/adjust the positioning of one (laser beam or the electrode) to the other using the measurement of the test bore. The recited limitation in quotes of claim 1 above is interpreted to mean: the processor is configured to correlate the positioning of the laser beam and the electrodes using the measurement of the test bore.
Regarding the recitation of “processor”, the specification does not give a special definition to the word processor. Thus, the examiner interpreted the word processor to its general and plain meaning of it dictionary definition and equivalent thereof. Merriam Webster defines the word Processor to be “a computer, a CPU or a compiler’. A processor is interpreted to be a computer that is capable of calculating or processing data for the purpose of this examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 2, 5 – 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2017/0320163 A1), herein after called Hu, in view of Yoon et al. (US 2010/0039680 A1), herein after called Yoon, in further view of Abe et al. (US 2012/0031879 A1), herein after called Abe, and Izworski (US 9, 314, 860 B1), herein after called Izworski. 
Regarding claim 1, Hu discloses a method of micro machining a workpiece (a method of machining a very small diameter holes on a workpiece, (0073)), the method comprising: providing an electrode (providing electrode 128, FIG.1); providing a processor (computer-based position controllers (134, 144), (0020 - 0022 and FIG.1)); correlating, by the processor, the electrode to the laser beam (the workpiece 102 is probed by the position control system 134 (computer-based controller) for guiding laser device 110 and a coordinate shift is calculated, recorded and communicated to the position control system 144( computer -based controller) for the EDM device 120 controlling the positioning of electrode 128 (0022, FIG.1), the positioning of the electrode and the laser beam is configured to be correlated by computer based controllers (134, 144) communicating the positioning of the laser beam to control the position of the electrode. Further, the electrode of the EDM machine is operatively positioned proximate to the intermediate feature created by the LGL machine, (abstract, 0004 – 0006 ) and FIG. 1 showing the laser path 119 and the electrode 128 positioned parallel to each other on either side of the workpiece 102)) ; laser ablating a surface of the workpiece in a first region (in step 240, the LGL intermediate features are machined by the LGL device based on the LGL design data and the positions and operational specifications calculated from the LGL design data, reference position, and the position control system for the LGL device, (0024, FIG.1 and 2)); and electrical discharge machining the workpiece in the first region to produce at least one bore in the workpiece (In step 270, the EDM only and EDM finishing features are machined by the EDM device based on the EDM design data and the positions and operational specifications calculated from the EDM design data, reference position, and the position control system for the EDM device, (0024, FIG. 1 and 2)), wherein the laser ablating and the electrical discharge machining are performed in the same micro machining apparatus (the laser ablating by the LGL 110 and the electrical discharge machining by the EDM of the workpiece 102 is performed in the same combined machining system 100 (see FIG. 1) and greater integration between the components of the two devices may be achieved, such as common stages, position control systems, data systems, or supplies, (0017)). Further, Hu discloses measuring the workpiece using either a measurement probe (the workpiece 102 is probed by the position control system 134 for the liquid guided laser device 110 and a coordinate shift is calculated and recorded to the common design data 150 or otherwise communicated to the position control system 144 for the EDM device 120, (0022)), In addition, Hu discloses once these features are mapped and their relative positions and specifications are determined for a given common design, (0023)) Additionally, Hu discloses “a common reference point on the workpiece” which can be used as “a common starting point [to] find, calculate, and manipulate the position of the workpiece”, (0022)).
However, Hu does not explicitly disclose laser cutting a test bore in a test piece; measuring the test bore; using the measurement of the test bore to position the laser beam.
Yoon is directed toward a laser processing apparatus. Yoon teaches laser cutting a test bore in a test piece (fest hole 102 formed in the dummy region, (0056 and FIG. 2)). Further, Yoon teaches measuring the test bore (camera unit 140 can take the image of the dummy region where four test holes 102 are formed, (0057 and FIG 3)) Additionally, Yoon teaches a controller uses the images of the bored test holes taken by the camera unit to calibrate and correct the laser positioning to produce bores in the workpiece (0058- 0059, 0062 and Fig. 4)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filling to modified Hu to incorporate the teachings of Yoon to laser cutting a test bore; measuring the test bore. One skilled in the art would have been motivated to combine the references because doing so would “accurately process the holes in the substrate”. See Yoon, Abstract.
Hu in view of Yoon still does not explicitly teach the measurement of the test bore on the test piece is carried out using an electrode (please note: Hu already discloses probing the workpiece 102 by the position control system 134 to guide the laser device 110 and calculate a coordinate shift to position the laser beam, Hu (0022, 0023), this implies measurement on the workpieces is carried out using a probe).
However, Abe that is directed towards an electric discharge machine that measures a workpiece machined by the machining program (0002), also teaches a wire electrode 1 is used as a measuring probe for detecting the end faces of the workpiece 2 in one embodiment and alternatively, in another embodiment, a measuring device 21 such as a touch probe is used instead of the wire electrode 1 as a probe for detecting the end faces. The measuring device 21 (touch probe) is fixed to the upper wire guide 14 of the wire-cut electric discharge machine, (0083). This clearly illustrates that wire electrode 1 and touch probe 21 are art recognized equivalents that can be alternatively used to measure machined surfaced of the workpiece (test piece). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the method of micromachining of claim 1 disclosed by Hu in view of Yoon to include measuring the test piece using an electrode instead of a probe as substituting known equivalents for the same purpose is regarded as not patentably distinguishing endeavor within ordinary skill in the art, MPEP 2144.06 (II).
Hu in view of Yoon in further view of Abe still do not explicitly teach a number of single electrodes are stored at fixed locations in the micro machining apparatus and are able to be picked up by an electrical discharge machine head.
However, Izworski that teaches electrical discharge machining (EDM) systems and methods (1: 5 – 10), also teaches electrical discharge machining (EDM) systems includes an automated electrode changer storing a plurality of electrodes for dispensing one at a time for insertion into the spindle of the system, (abstract) and the automated changer 20 includes an electrode storage unit 22, an electrode insertion unit 24, and an electrode removal unit 26 (3; 10 – 14 and FIGs.7, 7A, 8, 8A). Izowrski further teaches a method of electrical discharge machining by automatically dispensing one of the plurality of electrodes from the electrode storage unit into an electrode insertion unit and machining a workpiece (see claim 11). 
Izworski also teaches such a method is advantageous in reducing machine downtime, reducing the risk of damage to the electrodes that may occur during manual handling, reducing the time required to replace an electrode by automating the process and reduces possible health risks to an operator by reducing exposure to the EDM environment, (1:63 – 2:03).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify to modify the method of micromachining of claim 1 disclosed by Hu in view of Yoon in further view of Abe to include a number of single electrodes that are stored at fixed locations in the micro machining apparatus and are able to be automatically picked up by an electrical discharge machine head in order to reduce machine downtime, risk of damage to the electrodes that may occur during manual handling, the time required to replace an electrode by automating the process and possible health risks to the operator as a result exposure to the EDM environment as taught in Izworski.
Regarding claim 2, Hu in view of Yoon in further view of Abe and Izworski teaches the method of micro machining the workpiece according to claim 1, wherein the workpiece has a surface coating (workpiece has thermal barrier coatings (TBC), Hu(0013 and FIG.3)), and the step of laser ablating the surface of the workpiece in the first region comprises laser ablating the surface coating to expose a conductive portion of the workpiece (an intermediate feature might be a hole that is drilled to a depth of 0.5 inches, including removal of a surface coating layer, with a liquid guided laser’, Hu (0015), Hu) to expose a conductive portion of the workpiece (base material/base metal, Hu (0013 and 0014)).
Regarding claim 5, Hu in view of Yoon in further view of in further view of Abe and Izworski teaches the method of micro machining the workpiece according to claim 1, wherein measuring the test bore comprises taking at least three measurements (four test holes 102 are formed in a dummy region of the substrate 100, the camera unit takes an image of the dummy test holes 102 and is compared with pre-designed processing locations of the holes by the scanner controller, Yoon (0057, 0058, FIG.4))
Regarding claim 6, Hu in view of Yoon in further view of in further view of Abe and Izworski teaches he method of micro machining the workpiece according to claim 5, wherein measuring the test bore comprises taking four or more measurements (four test holes 102 are formed in a dummy region of the substrate 100, the camera unit takes an image of the dummy test holes 102 and is compared with pre-designed processing locations of the holes by the scanner controller, Yoon (0057, 0058, FIG.4)).
Regarding claim 7, Hu in view of Yoon in further view of in further view of Abe and Izworski teaches the method of micro machining the workpiece according to claim 1, wherein the test bore is cut with a diameter of 5 to 15 mm (intermediate feature might be a hole that is drilled to a depth of 0.5 inches”, Hu (0015), 0.5 inches converts to 12.7 mm)).
Regarding claim 8, Hu in view of Yoon in further view of in further view of Abe and Izworski teaches the method of micro machining the workpiece according to claim 1, further comprising laser ablating the surface of the workpiece in a plurality of regions, wherein the first region is one of the plurality of regions (the workpiece is a turbine blade with a plurality of holes , Hu (0015)); and electrical discharge machining the workpiece in the plurality of regions to produce a plurality of bores in the workpiece, the plurality of bores including the at least one bore (the workpiece is a turbine blade and the at least one finished feature is a plurality of metering holes and intermediate feature might be a hole that is drilled to a depth of 0.5 inches”, Hu (0015).
Regarding claim 9, Hu in view of Yoon in further view of in further view of Abe and Izworski teaches the method of micro machining the workpiece according to claim 1, wherein the workpiece is one of a plurality of workpieces, and wherein the plurality of workpieces are laser ablated and electrically discharge machined following correlation of the electrode to the laser beam (the common design data 150 may include a number of features that are created ... a number of intermediate features that are created by the liquid guided laser device 110 for completion by the EDM device 120. The EDM specifications from the common design data 150 may include a number of features that are created ... a number of finishing features for starting from a position within an intermediate feature created by the liquid guided laser device 110 to complete the finished feature in the common design, Hu (0023)).
Regarding claim 18, Hu in view of Yoon in further view of in further view of Abe and Izworski teaches the method of micro machining the workpiece according to claim 1, wherein the workpiece remains in a single stationary position relative to a fixture that holds the workpiece and to a movable table top on whose surface the fixture is disposed, within the micro machining apparatus for both the laser ablating and the electrical discharge machining (greater integration between the components of the combined system of the two devices is achieved in a configuration, such as common stage (one stage for the workpiece mount), common position control systems, common data systems, or supplies, Hu (0017), this discloses that an alternative configuration of single shared workpiece mounting stage commonly controlled and positioned in a stationary position for both LGL and EDM machining).


Response to Arguments
Applicant’s Remarks/arguments with respect to the Non-Final Rejection dated 07/08/2022 have been considered the following response is given.
Claim Rejections Under 35 U.S.C. § 112 (a)
The amendments made to claim 1 are sufficient to overcome the new matter Rejection made to the claim under 35 U.S.C. 112(a) in the Non-Final rejection dated 07/08/2022 and the rejection is withdrawn.

Claim Rejections Under 35 U.S.C. § 103
Applicant’s Remarks/arguments regarding the obviousness rejection made to the claims under 35 U.S.C. 103 are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761